DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 5/13/2022, with respect to the 35 USC 103 rejection of claims 1-8 have been fully considered and are persuasive (Applicant’s Arguments and Remarks, pages 5-7).  The previous grounds of rejection have been withdrawn. 

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 5, the prior art fails to teach, suggest or disclose the same information is mapped to a first part of frequency subcarriers and a second part of the frequency subcarriers based on the first coded signal and the second coded signal. That is, looking to the closest prior art of Park, the mapping of the repeated signals is performed by block repetition, which results in the same information being replicated across the entirety of the frequency subcarriers and not in a first and second part of the frequency subcarriers. Furthermore, no other art teaching repetition across different parts of the subcarriers teaching the other claimed elements could be located and given the number and type of combinations already made modifying the system of Park as modified by Zhang and Yang with further art directed generically to performing repetition on different subcarriers was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention, given the number and type of combinations already made. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 2-4 and 6-8, the claims depend from claims 1 and 5 and are allowable for at least the reasons stated with respect to those claims, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466